Citation Nr: 0408894	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  96-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the feet 
and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In June 1994, the veteran raised a claim for increased 
evaluations of his service-connected disabilities; however, 
the RO only addressed bilateral pes planus with bilateral 
bunionectomy in a rating decision.  In addition, the veteran 
indicated in February 2001 that he was seen at the Dorn VA 
Medical Center for blood in his urine.  To the extent that 
issues were raised in these statements, they are referred to 
the RO for appropriate action, if needed.

In July 2003, the veteran withdrew his appeal for an 
increased evaluation for bilateral pes planus with 
bunionectomy.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   

Correspondence dated in May 2001 satisfied the notice 
requirements of the Act; however, the Board finds that 
additional development is necessary to assist the veteran in 
obtaining evidence in support of his claim.  

Although the veteran's representative indicated in June 2001 
that the veteran had no additional treatment records, a 
review of the record suggests otherwise.  A VA examination 
report dated in September 1995 indicates that x-rays were 
requested; however, there does not appear an x-ray report in 
the record.  It is unclear if the x-rays were either not 
taken or not associated with the claims file.  Furthermore, 
during a travel board hearing in July 2003, the veteran 
stated he had x-rays taken the VA Medical Center in Augusta, 
Georgia earlier in the year.  Since the most recent VAMC 
records are dated in January 2001, the x-ray report from 2003 
has not been associated with the claims file.  Since VAMC 
records are within the Secretary's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998).

VA medical records dated in September 1994 noted a diagnosis 
of degenerative joint disease (DJD) of the lower extremities.  
It is unclear from the evidence what specific joints are 
involved.  In light of the veteran's claim, he should be 
scheduled for a VA examination to obtain a more specific 
diagnosis and, if necessary, an opinion regarding etiology.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for 
arthritis of the feet and legs and ask 
him to sign the appropriate releases.  Of 
particular interest are medical records 
from the VAMC in Augusta, Georgia.  Any 
pertinent records obtained should be 
associated with the claims file.  The RO 
should specifically determine if x-rays 
were taken in September 1995 and, if so, 
obtain a copy of the report for the file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran must 
be notified of unsuccessful efforts in 
this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully satisfied. 

3.  After associating with the claims 
file all records received pursuant to the 
development requested above, the RO 
should arrange for the veteran to undergo 
a general medical examination.  The 
claims file, to include a complete copy 
of this REMAND, must be made available 
to, and be reviewed by the physician 
designated to examine the veteran.  The 
physician should thoroughly review the 
claims file and indicate in his or her 
report that the record review took place.  
All findings must be reported to include 
the site or sites of DJD disease found in 
both lower extremities (if any).  If DJD 
is found in the knees, ankles or feet, 
then an opinion regarding etiology is 
required.  In this regard, the physician 
should express whether the veteran's 
service-connected bilateral pes planus 
with bunionectomy is at least as likely 
as not the proximal cause of DJD in the 
knees, ankles, and/or feet.  If not, then 
the physician should opine as to whether 
the DJD was at least as likely as not 
related to service or any event that 
occurred therein.  The physician must 
provide the complete rationale for his or 
her conclusions.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
any further changes in the VCAA and any 
other applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




